Citation Nr: 0430475	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as multiple sclerosis.  

2.  Entitlement to an increased rating for agoraphobia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran had active military service from January 1982 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
part of the record.  

The issue of service connection for a neurological disorder 
claimed as multiple sclerosis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Agoraphobia is manifested by moderate occupational and social 
impairment. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for agoraphobia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9403 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter dated in April 
2001 as to which evidence would be obtained by him and which 
evidence would be obtained by VA; that correspondence also 
indicated that the veteran should either send information 
describing any pertinent evidence, or send the evidence 
itself.  He was given 60 days to respond.  In May 2001 the 
veteran informed VA that he had no additional evidence to 
submit; the RO at that time took the opportunity to go over 
the April 2001 letter in detail with the veteran.  The claim 
was thereafter adjudicated in a May 2001 rating decision; the 
rating decision explained the criteria for a higher 
evaluation for psychiatric disability.  In the June 2003 
supplemental statement of case, the RO cited the pertinent 
provision of 38 C.F.R. § 3.159, pertaining to notice that the 
claimant submit any evidence in his possession.

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice)

Also as to content, that is, the 60 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period.  Moreover, and as noted 
previously, the veteran did respond prior to the issuance of 
the adverse adjudication in this case that he had no 
additional evidence to submit.

Although the § 3.159 notice was provided after the 
adjudication, the veteran was not prejudiced by the out-of-
time notice because he was given the opportunity to submit 
additional evidence and to address the issue at a hearing.  
For this reason, further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected agoraphobia.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Briefly, as was noted in the Introduction, the veteran's 
period of service ended in January 1990.  Service connection 
for agoraphobia was granted in January 1991, evaluated as 10 
percent disabling.  This rating has remained in effect since 
that time.

In several statements on file, the veteran contends that he 
is unable to work because of fatigue, depression, and 
physical problems.

On file are private medical records for September 2000 to 
September 2001 showing that the veteran presented for the 
evaluation of dizziness and balance problems.  At that time 
he also reported experiencing difficulty with concentration, 
as well as some mood changes and anxiety.  He denied any 
obsessions or sleep disturbances, other than to note that he 
tended to wake up during the evening.  He reported working as 
a graphics designer.  The veteran was diagnosed with, inter 
alia, panic attack.  Later records show that his anxiety was 
considered well controlled.  In August 2001, his treating 
physician concluded that the veteran was permanently and 
totally unemployable on account of multiple sclerosis; the 
veteran's psychiatric disorder was not mentioned.  On a 
September 2001 physical examination report, the treating 
physician indicated that depression was present.

The veteran was afforded a VA examination in April 2001, at 
which time he complained of agoraphobia and generalized 
anxiety symptoms, including a tendency toward becoming 
overwhelmed and withdrawing when anxious.  His father 
explained to the examiner that the veteran tended to worry 
about everything, and the veteran added that he would tend to 
obsess about things.  The veteran described his anxiety as, 
at times, so severe as to cause difficulty in following 
conversations.  He also reported experiencing insomnia and 
other sleep problems, which he noted were alleviated by 
medication.  The veteran indicated that he last worked in 
2000 and had stopped working as a graphics artist at that 
time because of an inability to work a full day on account of 
vision problems and fatigue.  He indicated that prior to his 
last position (at which he had worked for two years) he had 
held a variety of odd jobs, but that his job history was 
varied only because his real desire was to work as an artist; 
he indicated that the longest job he held after service was 
for five years.  The veteran reported that his relationship 
with his family was unimpaired, but indicated that he spent 
most of the day in bed; he stated that he had become more 
isolated.  The examiner noted that the veteran was taking a 
medication for multiple sclerosis which had led to 
depression.  

On mental status examination the veteran was alert and 
oriented, without evidence of psychomotor agitation or 
retardation.  His speech was slow and halting, and he 
described his mood as tired, but not unhappy.  His affect was 
broad-ranged and appropriate.  His thought process was 
logical and goal-directed, without evidence of looseness of 
associations.  He denied any hallucinations or delusions.  He 
exhibited some memory impairment but was able to relate 
significant past personal information.  No impairment of 
concentration was evident, and he exhibited the capacity for 
abstract reasoning and good judgment.  He denied any suicidal 
or homicidal ideation.  The examiner diagnosed the veteran 
with anxiety disorder due to multiple sclerosis, and assigned 
a Global Assessment of Functioning (GAF) score of 43.  The 
examiner concluded that the veteran's social adaptability was 
considerably impaired due to problems with anxiety and 
depression.  The examiner also concluded that the veteran's 
industrial flexibility and adaptability were totally impaired 
due to his anxiety and physical problems, and that the 
veteran was unemployable.

VA treatment records for September 2002 to April 2003 show 
that the veteran denied experiencing memory problems until 
after he was diagnosed with multiple sclerosis in 2000.  The 
records show that he denied any suicidal or homicidal 
ideation, and that he was alert and oriented when evaluated, 
without any identified speech abnormalities.  He was also 
described as self sufficient.  His diagnoses included 
agoraphobia and anxiety.

The veteran was afforded a VA examination in June 2003, at 
which time he reported that he had been unable to work since 
2000 on account of physical problems.  He reported that his 
relationships with his spouse and children were satisfactory, 
and that while he did not have as much contact with friends 
outside of church since becoming physically disabled, he did 
maintain contact with friends from his church.  The veteran 
indicated that he continued to experience fatigue from his 
multiple sclerosis.  He reported that he could experience 
some symptoms of agoraphobia, particularly when in a large 
parking lot, and he reported experiencing bouts of anxiety.  
The veteran explained that he occasionally obsessed about the 
possible consequences of his physical disorders, and that he 
experienced difficulty concentrating.  On mental status 
examination the veteran was alert, oriented and attentive.  
His mood and affect were somewhat anxious, and his speech was 
rambling at times.  His thought process was circumstantial, 
and required re-directing during the interview.  No evidence 
of psychomotor agitation or retardation was present, and no 
hallucinations or delusions were identified.  The veteran 
denied any suicidal or homicidal ideation, and his memory was 
intact.  He demonstrated that he was able to concentrate.  
The examiner diagnosed anxiety disorder due to a medical 
condition, and assigned the veteran a GAF score of 51 on 
account of the anxiety.  The examiner concluded that the 
veteran exhibited considerable symptoms associated with his 
anxiety disorder; moderate impairment in social adaptability 
and interactions with others; and moderate impairment in the 
ability to maintain a job and perform his duties in a 
reliable, flexible and efficient manner.  The examiner 
estimated that the veteran's overall psychiatric impairment 
was moderate to considerable.

At his April 2004 hearing before the undersigned, the veteran 
testified that his agoraphobia, anxiety and sense of being 
overwhelmed increased dramatically in 2000, and that he 
continued to experience problems with sleeping.  He indicated 
that in order to attend his April 2001 VA examination, he 
wrapped himself in a blanket to reduce outside stimuli while 
traveling to the medical facility.  The veteran testified 
that his agoraphobia and anxiety increase with fatigue, and 
that while he can usually go outside, he takes care to ensure 
that he does not wander far from home.  The veteran explained 
that the worst exacerbations of his agoraphobia prevent him 
from leaving the house.  He testified that he is able to 
force himself to remain in large parking lots when necessary.  
The veteran also testified that he left his last job because 
was unable to sit up to work.  The veteran indicated that he 
has not been treated for agoraphobia since service, and he 
explained that his depressive symptoms were either a physical 
manifestation of multiple sclerosis, or were secondary to 
concerns over his general physical condition.

Analysis

The RO rated the veteran's agoraphobia under 38 C.F.R. 
§ 4.130, Diagnostic Code 9403.  Under Diagnostic Code 9403, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Review of the record shows that the veteran's agoraphobia is 
manifested by anxiety, occasional panic attacks, chronic 
sleep impairment, and some memory impairment.  Although his 
symptoms are alleviated somewhat with medication, the record 
shows that he still reports experiencing occasional 
exacerbations of his symptoms.  The Board also notes that the 
veteran reports increased isolation since 2000 on account of 
occasional exacerbations of his anxiety, and that both the 
April 2001 and the June 2003 VA examiners concluded that the 
impairment caused by the veteran's psychiatric disability was 
moderate to considerable in nature.  The April 2001 examiner 
assigned a GAF score of 43, and the June 2003 examiner 
assigned a GAF score of 51.  GAF scores ranging between 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).   

In the Board's opinion, the above findings support assignment 
of a 30 percent evaluation for the veteran's service-
connected psychiatric disorder.  The Board concludes, 
however, that an evaluation in excess of 30 percent for 
agoraphobia is not warranted.

In this regard the Board notes that while the veteran 
indicates that he sometimes obsesses over things, none of his 
examining or treating physicians has suggested that he 
engages in obsessional rituals that interfere with routine 
activities.  Moreover, he indicates that he is usually able 
to leave his house without experiencing panic attacks, and in 
fact has never alleged that he experienced panic attacks more 
than once each week.  Indeed, despite his apparent problems 
in attending the April 2001 examination, the record is 
replete with treatment notes, none of which mention any 
agoraphobic episodes, and one of which mentions that his 
anxiety was well controlled.  In addition, while his thought 
process during his June 2003 examination was described as 
circumstantial, the examiner was nevertheless able to re-
focus the veteran, and the veteran has consistently been 
described as alert and oriented, without any hallucinations 
or delusions.  Moreover, while he exhibited some memory 
impairment at his April 2001 examination, he nevertheless was 
able to provide significant personal and past information, 
and no memory impairment was demonstrated on subsequent 
examination in June 2003.  

Although the record shows that the veteran sometimes 
experiences depressive symptoms, the April 2001 examiner 
indicated that those symptoms were secondary to medications 
used to treat a nonservice-connected disorder.  In any event, 
even assuming that any depressive symptoms or mood changes 
exhibited by the veteran are associated with his service-
connected psychiatric disorder, the veteran has consistently 
denied any homicidal or suicidal ideation, and has not 
reported experiencing any disturbances in motivation or mood, 
as opposed to experiencing fatigue associated with his 
multiple sclerosis.  The record also shows that, his 
complaints to the contrary notwithstanding, the veteran's 
ability to concentrate was unimpaired on examination, and his 
judgment is considered satisfactory.  

Although the veteran has a history of working multiple jobs, 
according to the veteran his varied work history is due to 
factors unrelated to his service-connected disorder.  
Moreover, he admits that he left his last job because of 
physical problems.  Although the April 2001 examiner 
concluded that the veteran was totally unemployable in part 
because of psychiatric disability, that examiner also noted 
that the veteran's serious physical problems affected his 
employability as well.  The examiner assigned the veteran a 
GAF score of 43, reflecting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), but 
included in this score consideration of a nonservice-
connected neurological disorder.  The Board finds that the 
assessment and GAF score assigned by the June 2003 examiner 
is entitled to greater evidentiary weight, as regards the 
veteran's social and occupational impairment, because it is 
more consistent with the veteran's actual presentation and 
work history, and since it takes into account only the 
veteran's service-connected psychiatric impairment.
 
The Board also notes that while the veteran reports becoming 
increasingly isolated since 2000, his family relationships 
remain intact, and at his June 2003 VA examination he 
explained that he continued to maintain relationships with 
friends from church.

In short, the evidence on file is more consistent with the 
criteria contemplated by a 30 percent evaluation under 
Diagnostic Code 9403, than the criteria for any higher 
evaluation.  Accordingly, the Board concludes that the 
veteran is entitled to an evaluation of 30 percent, but not 
more, for agoraphobia.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  Although the veteran has held a number 
of jobs in the past and is currently unemployed, as discussed 
previously, the veteran himself admits that the number of 
jobs he has held is attributable to his goal of eventually 
working as a graphics artist, and that he left his last job 
on account of physical disability.  Moreover, while the April 
2001 examiner concluded that he was totally disabled in part 
because of psychiatric disability, the examiner also 
acknowledged that the veteran's serious physical condition of 
a neurological disorder played a part in his inability to 
work.  The veteran does not contend, nor does the evidence 
show, that he missed work on account of his service-connected 
psychiatric disability, or that his disability otherwise 
adversely affected any of his former positions.  Moreover, 
the June 2003 examining physician, who addressed the impact 
of the veteran's psychiatric disability alone on his social 
and industrial capacity, assigned him a GAF score that do not 
suggest marked interference with employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
agoraphobia is granted. 


REMAND

The veteran contends that he has a neurological disorder, 
believed to be multiple sclerosis, which originated in 
service.  Service incurrence of multiple sclerosis may be 
presumed if it is manifested to a compensable degree within 
seven years of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service medical records document complaints of fatigue, 
attributed primarily to viral illnesses, and agoraphobia, as 
well as treatment for myopia, astigmatism and intraocular 
hypertension, although he exhibited defective uncorrected 
visual acuity on entrance examination. 

Private medical records show that the veteran presented in 
September 2000 with complaints including dizziness and 
balance problems.  A Magnetic Resonance Imaging (MRI) 
documented findings suggestive of differential diagnoses 
including a demyelinating process.  The private records show 
that the veteran is considered to have multiple sclerosis.

On VA neurological examination in August 2002, the examiner 
noted that it was unclear whether the veteran in fact had 
multiple sclerosis as the neurological examination was 
normal, suggesting either that the veteran had only a mild 
case of multiple sclerosis, or no multiple sclerosis at all.  
He concluded that the latter was true, and that the veteran 
instead had a benign paroxysmal vertigo.  

In order to resolve the conflicting evidence and under the 
duty to assist, further evidentiary development is needed.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran for the records 
of Dr. Byrd his private physician 
prior to September 2000 and for the 
records of Dr. Saad since September 
2001.  

2.  Ask the veteran to submit any 
other private medical records to 
substantiate his claim, not already 
of record, or authorization VA to 
obtain the records on his behalf.

3.  Obtain records from the Social 
Security Administration. 

4.  After the above development has 
been completed, determined if the 
evidence of record is sufficient to 
decide the claim.  If the evidence 
of record is insufficient, schedule 
a VA examination to include a 
medical opinion to determine whether 
the veteran's current disease 
process, however diagnosed, is 
related to the findings of the 
United States Air Force Medical 
Board in 1989.  

5.  If the benefit sought on appeal 
is denied, furnish the veteran a 
supplemental statement of the case 
and return the case to the Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



